                                      UNITED STATES BANKRUPTCY COURT
                                           FOR THE DISTRICT OF ARIZONA

                                                     Minute Entry
Hearing Information:
                       Debtor:   BOB BONDURANT SCHOOL OF HIGH PERFORMANCE DRIVING, INC.
                 Case Number:    2:18-BK-12041-BKM        Chapter: 11

          Date / Time / Room:    TUESDAY, DECEMBER 11, 2018 11:00 AM 7TH FLOOR #701

         Bankruptcy Judge:       BRENDA K. MARTIN
              Courtroom Clerk:   JENNIFER LOWRY
               Reporter / ECR:   JO-ANN STAWARSKI                                                   0.00


Matter:
              FINAL HEARING REGARDING APPLICATION TO EMPLOY TIMOTHY H. SHAFFER OF CLOTHO CORPORATE
              RECOVERY, LLC AS CHIEF RESTRUCTURING OFFICER NUNC PRO TUNC AS OF NOVEMBER 13, 2018 FILED
              BY HILARY L BARNES ON BEHALF OF BOB BONDURANT SCHOOL OF HIGH PERFORMANCE DRIVING,
              INC.
              R / M #: 52 / 0



Appearances:

        HILARY L BARNES, ATTORNEY FOR BOB BONDURANT SCHOOL OF HIGH PERFORMANCE
        PHILIP J GILES, ATTORNEY FOR BOB BONDURANT SCHOOL OF HIGH PERFORMANCE
        WARREN STAPLETON, ATTORNEY FOR SUN VALLEY MARINA DEVELOPMENT CORPORATION




     Case 2:18-bk-12041-BKM                Doc 89 Filed 12/11/18 Entered 12/12/18 09:08:14 Desc
Page 1 of 3                                                                            12/12/2018 9:08:04AM
                                            Main Document Page 1 of 3
                                     UNITED STATES BANKRUPTCY COURT
                                          FOR THE DISTRICT OF ARIZONA

                                                      Minute Entry
(continue)...   2:18-BK-12041-BKM         TUESDAY, DECEMBER 11, 2018 11:00 AM


Proceedings:                                                                                                1.00


          Ms. Barnes advised that this is the final hearing to appoint Mr. Shaffer as the Chief
          Restructuring Officer for the debtor.

          COURT: THE COURT ASKED WHAT CHANGES WERE MADE TO THE FORM OF ORDER THAT
          ADDRESS SOME OF THE CONCERNS MR. LITTLER PUT FORTH IN HIS INITIAL OBJECTION.

          Ms. Barnes responded that Mr. Shaffer is going to provide time entries on a monthly basis, and
          will submit a final fee application at the end of his engagement. The fee application will be
          evaluated under a reasonability standard. Ms. Barnes stated that since Mr. Shaffer has been
          engaged he has worked closely with creditors and the PR firm that is dealing with the media
          reports.

          COURT: THE COURT QUESTIONED IF THE DEBTOR HAS HIRED A NEW MANAGER TO FILL
          THE POSITION OF JASON BONDURANT.

          Ms. Barnes responded that there is an acting operations manager and advised that the debtor
          now has 6 driver instructors and 4 mechanics on staff. Ms. Barnes stated that the debtor has
          also hired someone for the accounting department, as well as a new CFO. Ms. Barnes
          discussed the recent media reports and the business disruption.

          COURT: THE COURT QUESTIONED MS. BARNES REGARDING THE NEGATIVE MEDIA
          REPORTS.

          Ms. Barnes replied that the reports are regarding Ms. Patricia Bondurant and stated that these
          reports have created a distraction to the restructuring efforts. Ms. Barnes reported that the
          CRO has brought stability to the operation and has removed the drama.

          Mr. Stapleton stated that his client is in support of Mr. Shaffer's appointment and discussed
          the objection filed by Mr. Littler. Mr. Stapleton advised that his client was not paid November
          rent and stated that a motion may be filed regarding the missing payment.

          COURT: THE COURT ADVISED THAT AT THIS POINT IT IS FINE WITH CONTINUING THE
          APPOINTMENT OF MR. SHAFFER. THE COURT NOTED THAT THERE HAVE BEEN NO OTHER
          OBJECTIONS FILED OR RECEIVED BY THIS COURT REGARDING THE REQUEST TO CONTINUE
          MR. SHAFFER'S WORK BEYOND AN INTERIM BASIS. THE COURT WILL SIGN AN ORDER THAT
          IS CONSISTENT WITH THE INTERIM ORDER IN TERMS OF WHAT IT REQUIRED REGARDING
          COMPENSATION AND THE WORK THAT IS BEING DONE, WHICH EXTENDS MR. SHAFFER'S
          APPOINTMENT OUT BEYOND A TEMPORARY BASIS.

          THE COURT NOTED THAT THERE IS CURRENTLY A STATUS HEARING SET FOR JANUARY 15,
       Case 2:18-bk-12041-BKM              Doc 89 Filed 12/11/18 Entered 12/12/18 09:08:14 Desc
Page 2 of 3                                                                            12/12/2018 9:08:04AM
                                            Main Document Page 2 of 3
                                    UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF ARIZONA

                                                  Minute Entry
(continue)...   2:18-BK-12041-BKM     TUESDAY, DECEMBER 11, 2018 11:00 AM


          2019 AT 11:00 AM.




       Case 2:18-bk-12041-BKM          Doc 89 Filed 12/11/18 Entered 12/12/18 09:08:14 Desc
Page 3 of 3                                                                        12/12/2018 9:08:04AM
                                        Main Document Page 3 of 3
